Citation Nr: 1027878	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-39 563	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from August 1975 to August 1979.

This appeal to the Board of Veterans Appeals arises from a 
November 2005 rating action that denied service connection for an 
acquired psychiatric disorder.

By decision of February 2009, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

Received in April 2010 was the veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  However, that issue has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Uncontradicted competent medical opinions establish that the 
veteran's acquired psychiatric disorder, recurrent major 
depression with psychosis, had its onset during his military 
service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for 
service connection for an acquired psychiatric disorder, 
recurrent major depression with psychosis, are met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and development 
action needed to render a fair decision on the claim on appeal 
has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131.  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d).

When a disease is first diagnosed after service, service 
connection may nonetheless be established by evidence 
demonstrating that it was in fact "incurred" during the 
veteran's service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service 
connection entails proof that exposure during service caused the 
malady that appears many years later); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992) (even though a veteran may not have had a 
particular condition diagnosed in service, or for many years 
afterwards, service connection can still be established); Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

The Veteran contends that he suffers from an acquired psychiatric 
disorder that had its onset in military service.  He asserts that 
he suffered from stress and depression in service, and that he 
attempted suicide in service by ingesting pills, but that he 
reported that attempt to only one person in confidence.     

A review of the service medical records discloses that the 
Veteran was seen in September 1977 with a 1-month history of 
nervousness and an occasional rapid heartbeat.  Examination 
showed a dull affect, and the assessments included anxiety.

On July 1979 separation examination, the Veteran gave a history 
of nervous trouble.  The examiner noted stress situations since 
childhood, and that no treatment was required.  The Veteran was 
psychiatrically normal on examination.

Post service, in a November 2004 statement, a friend of the 
Veteran who had known him for over 4 decades stated that the 
Veteran, while in military service in Autumn 1977, told him that 
he was very depressed on several occasions.  The Veteran also 
told him at that time that he had attempted suicide by ingesting 
pills.  The friend stated that he observed that the Veteran 
always sounded depressed and appeared to be depressed in 1978.  
He also knew that the Veteran made a second attempt at suicide 
post service when he shot himself in August 1981.    

Psychometric and psychological testing of the Veteran by M. B., 
Ph.D., in August 1969 was within normal limits, and reflected a 
general inability to share distress with others.  The examiner 
stated that test results did not suggest the need for further 
evaluation, and opined that they in no way contraindicated the 
veteran's appropriateness for employment as a police officer.

October 1979 private outpatient records reflected the veteran's 
tenseness and that he had not yet gotten over his mother's death.  
When seen in September 1980, the Veteran had an anxious 
appearance.  In June 1981, he was visibly anxious and reported 
marital troubles.

In January and February 1987, the Veteran was hospitalized at the 
Greene Memorial Hospital (GMH) with histories of recent suicidal 
and homicidal ideations, and of difficulties since 1981, at which 
time he attempted suicide by a self-inflicted gunshot injury 
while going through a divorce.  Added stressors were work 
pressures as a police officer which caused increasing 
despondency, and the death of a fellow police officer friend by 
suicide in 1986.  The discharge diagnosis was recurrent major 
depression.  The record documents additional hospitalizations of 
the Veteran at the GMH for the same psychiatric disability in 
March and April 1987.

Psychiatric evaluation by C. B., M.D., in May 1987 reflected 
suicidal ideation with violent plans.  The Veteran gave a life-
long history of depression since childhood, including in military 
service, and reported the most serious depression post service in 
1981, when he discovered his first wife's marital infidelity.  He 
handled this by shooting himself in the chest.  After mental 
status examination, the diagnostic impression was severe 
schizoaffective disorder.

In July 1987, the Veteran was hospitalized at the Kettering 
Memorial Hospital (KMH) due to recurrence of depression and 
suicidal ideation.  A history of depression since childhood was 
noted, and a significant loss in his life was his mother's death 
in 1979.  The diagnoses included recurrent major depression with 
suicidal ideation, and dependent personality.  The Veteran was 
again hospitalized at the KMH for the same diagnoses in July and 
August 1987.

Subsequent records reflect hospitalizations of the Veteran in 
1988 at the GMH for recurrent major depression, at the KMH for a 
severe depressive disorder, and at the Marymount Hospital (MH) 
for a schizophrenic disorder, rule out schizoaffective disorder.  
The history at the KMH in October 1988 reflected a life-long, 
serious difficulty with depression from the pre-teenage years on 
which worsened after the break-up of his first marriage in 1981, 
and escalated with the veteran's own suicide attempt at that 
time.  Psychological testing at the MH in November 1988 reflected 
an invalid "fake good" profile, suggesting the veteran's 
tendency to present himself in a favorable light and to deny 
problems, defensiveness in test-taking attitudes, and reluctance 
to endorse any items suggestive of psychopathologic content.

Subsequent records reflect regular private psychiatric treatment 
and evaluation of the Veteran including at the GMH and the KMH 
from 1990 to 2004 for recurrent major depression with some 
paranoid ideations, psychotic features, and gambling addiction; a 
schizoaffective disorder; and personality disorders.    
  
In December 1994, M. R., M.D., noted a longstanding history of 
major depression with paranoid ideation, and the impression was 
major depression with psychosis, in remission.  The record 
reflects regular follow-up psychiatric treatment and evaluation 
of the Veteran by Dr. M. R. through 2004.    

In a statement which was received in April 2009, Dr. M. R. stated 
that he had treated the Veteran since December 1994 for major 
depression with psychotic features (paranoid delusions); that his 
depression and anxiety dated as far back as September 1977, when 
he overdosed; and that he was hospitalized at the KMH in 1987 for 
major depression and a schizoaffective disorder.  The physician 
stated that the veteran's depression and paranoid delusions dated 
back to 1975/76 when he was in military service, with continuing 
depression and paranoid and suicidal ideations post service in 
August 1979 when he joined the police department, which he left 
on medical retirement on January 1987.  The Veteran also 
sustained a self-inflicted gunshot wound in August 1981.  Based 
on the historical records, current mental status examination, and 
what he had seen, the doctor opined that the Veteran clearly met 
the criteria for a depressive-type schizoaffective disorder.

On June 2009 VA psychiatric examination, the physician reviewed 
the veteran's claims folder in its entirety, including inservice 
mention of nervousness in 1977; post-service August 1979 
psychometric/psychological testing by Dr. M. B.; hospitalization 
for recurrent major depression in 1987, with a history of 
attempted suicide by self-inflicted gunshot wound following a 
divorce in 1981; and Dr. M. R.'s diagnosis of major depressive 
disorder in remission in the 1990s.  The Veteran gave a history 
of the onset of problems with depression in basic training in 
military service, and that he took an overdose of pills in 1977.  
After mental status examination, the diagnosis was recurrent 
major depression with psychosis, and the physician opined that 
the schizoaffective disorder mentioned in the veteran's medical 
records was the same as the major depressive disorder.  

Considering all of the information of record and current 
examination of the Veteran, the physician opined that it was more 
likely than not that his psychiatric disorder manifested 
clinically during his military service.  From the history, it 
appeared that the Veteran did have a tendency to depressive 
episodes even as a child, but this did not seem to have caused 
any functional problems.  He started experiencing increased 
symptoms of depression while in military service, but it was not 
severe enough that he could not function, and the Veteran also 
did not wish to seek help at that time.  Soon after he left 
military service, the Veteran rapidly declined and had several 
hospitalizations for major depression with psychosis.    
  
In view of the veteran's documented inservice nervousness, dull 
affect, and anxiety; the post-service lay and medical evidence 
corroborating the veteran's reported suicide attempt and 
depression in military service; diagnoses including recurrent 
major depression since 1987; Dr. M. R.'s April 2009 medical 
opinion linking the veteran's inservice depression, anxiety, 
paranoid delusions, and reported drug overdose with a current 
depressive-type schizoaffective disorder; and the June 2009 VA 
physician's opinion that it was more likely than not that the 
veteran's recurrent major depression with psychosis manifested 
clinically during his military service, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds that 
the criteria for direct service connection for an acquired 
psychiatric disorder, recurrent major depression with psychosis, 
are met.  In this regard, the Board points out that the record 
contains no contrary medical opinion to weigh against the claim.    




ORDER

Service connection for an acquired psychiatric disorder, 
recurrent major depression with psychosis, is granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


